Citation Nr: 1214134	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  10-08 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as A.D.B.'s surviving spouse for purposes of establishing eligibility for death pension.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

A.D.B. had documented periods of Active Duty for Training (ACDUTRA) from February 28, 1973 to June 27, 1973 and from January 5, 1985, to January 19, 1985.  A.D.B. died in July 2008.  The appellant claims she is the surviving spouse of A.D.B.. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the VA Regional Office in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  A.D.B. and the appellant were married in October 1973.

2.  A.D.B. and the appellant were divorced in May 2000.

3.  A.D.B. died in July 2008.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC benefits, death pension, and accrued benefits have not been met. 38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.50, 3.102 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The Veterans Claims Assistance Act (VCAA) has been considered; however, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  In the present case there is no legal basis upon which the sought death benefits may be awarded, and the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Law, Regulations, and Analysis

The appellant has applied for death benefits asserting that she is A.D.B.'s surviving spouse. 

A surviving spouse is defined as a person (a) of the opposite sex; (b) who was the spouse of the veteran at the time of the veteran's death; (c) who lived with the veteran continuously from the date of marriage to the date of the Veteran's death (with exceptions not applicable here); and (d) who has not remarried (or engaged in conduct not applicable here).  38 U.S.C.A. § 101(3) ; see also 38 C.F.R. § 3.50(b) . 

The record shows that the appellant was of the opposite sex from A.D.B. and was married to him in October 1973 and remained married to him until the time of their divorce in May 2000.  A.D.B. died in July 2008.

Since a surviving spouse is defined by law as a person who was the spouse of the veteran at the time of the veteran's death, her divorce from A.D.B. bars the appellant from eligibility for status as A.D.B.'s surviving spouse.  38 U.S.C.A. § 101(3)  ("surviving spouse means . . . a person . . . who was the spouse of a veteran at the time of the veteran's death"); 38 C.F.R. § 3.50(b)(2).

Thus, under the general definition of a surviving spouse, once the appellant and A.D.B. divorced in May 2000, she no longer had the status of a surviving spouse of A.D.B. for purposes of VA benefits. 

The facts in this case are not in dispute.  As explained above, the appellant's divorce from A.D.B. precludes recognition of her as A.D.B.'s surviving spouse for purposes of the death benefits that she seeks.  Consequently, recognition of the appellant as A.D.B.'s surviving spouse is legally precluded, and her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

While the Board is sympathetic to the appellant's circumstances, the Board is unable to provide a legal remedy.  The Board is bound by the applicable statutes and regulations. 


ORDER

Entitlement to recognition as A.D.B.'s surviving spouse for purposes of establishing eligibility for death pension is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


